Citation Nr: 0416519	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  98-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1974 and from June 1974 to June 1978.  The veteran also 
served on inactive duty for training for approximately a two-
day period between March 1980 and March 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Portland, Oregon.

As discussed more fully below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Review of the record indicates that service personnel records 
are incomplete in this case and do not corroborate the 
veteran's service in the Republic of Vietnam (Vietnam).  
However, other evidence in this matter clearly demonstrates 
that the veteran was present in Vietnam, most probably, over 
several months' time.  This is readily apparent in treatment 
records, showing the veteran underwent treatment several 
times at 377 USAF Dispensary, Tan Son Nhut Air Base, Vietnam, 
between July 1971 to March 1972.  VA Form 646 states the 
veteran alleges his assignment was from June 1971 to May 
1972, which is wholly consistent with evidence of treatment.  
Service medical records also show that the veteran was seen 
at another medical facility in the Pacific theater (6280 USAF 
Hospital, APO San Francisco 96430) in December 1972, perhaps 
through March 1973, and in September 1973.  Thus, the 
evidence demonstrates the veteran spent an extended period of 
time in Vietnam and after leaving, returned to the Pacific 
theater at least on one or two occasions.  The record also 
establishes through Vet Center records and various types of 
VA medical records, including a VA compensation and pension 
psychiatric examination report, that the veteran has a 
current diagnosis of post-traumatic stress disorder (PTSD).  
The hurdle yet to be overcome is the verification of a 
stressor. 

The veteran has alleged numerous stressors that should be 
verifiable with sufficient information.  For instance in his 
PTSD Questionnaire, the veteran refers to the loss of a F-111 
upon take-off with its bombs exploding at Takhili Air Base.  
In the veteran's VA Form 9 he mentions that he lost his best 
friend, Lieutenant W., on the first mission.  The reference 
appears to be in the context of the 474th Tactical Fighter 
Wing coming over to Thailand in September 1972.  The RO has 
made a number of requests to the United States Armed Services 
Center for Unit Research (USASCRUR) for verification of the 
veteran's stressors.  In this regard, the Board notes that 
very little information regarding dates of stressors was 
provided.  With all deference to the veteran's difficulty 
recalling dates after years of trying to forget stressor 
events, remembering or "guestimating" such dates is crucial 
to the success of his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (VA's duty to assist the veteran is not 
a one-way street; the claimant also has an obligation to 
assist in the adjudication of his claim.)  In this regard, 
the Board also notes that the veteran is proceeding without 
representation.  While this is entirely within the veteran's 
rights, the Board notes that free representation, such as 
that offered by Veterans Service Organizations, is available 
should the veteran desire assistance beyond that offered by 
the VA.  

It should also be noted that the Court has held "'there is 
nothing in the statute or the regulations which provides that 
corroboration must, and can only, be found in the service 
records.'" Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) 
(quoting Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, when a claim for PTSD is based on a noncombat 
stressor, "the noncombat veteran's testimony alone is 
insufficient proof of a stressor."  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  "Credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence." Id.  While 
the VA relies on USASCRUR and other service records, the 
veteran is free to explore a wealth of information, which 
might be found with other sources, for example, the Internet.  
It should also be noted that corroboration of stressors need 
not substantiate every detail of an event.  See Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (The Court rejected a more 
narrow definition for corroboration and instructed that "the 
Secretary, in insisting that there be corroboration of every 
detail including the appellant's personal participation . . 
., defines 'corroboration' far too narrowly.  The veteran has 
offered new and independent evidence of stressful events and 
that evidence implies his personal exposure."

Aside from specific dates, names, and locations, USASCRUR 
also requested specific document(s) in their responses to the 
RO's requests, for example, an AF Form 7.  The veteran was 
never apprised of this or told what further action would be 
taken in response to USASCRUR's negative replies.  38 
U.S.C.A. § 5103A(b)(2) requires, when, after making 
reasonable efforts to obtain relevant records, the Secretary 
is unable to obtain the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records, and such notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO should furnish the appellant 
a notification letter consistent with 
the requirements of 38 U.S.C.A. 
§ 5103A(b)(2) (West 2002).  The RO 
should enclose with the notification 
letter, copies of response letters from 
USASCRUR dated in December 1999, March 
2003, and June 2003.  

2.  Thereafter, the RO should request 
from the veteran a comprehensive 
statement to supplement and summarize 
the descriptions of stressors found in 
his PTSD Questionnaire (with 
supplemental handwritten notes) dated 
June 4, 1997, his letter dated October 
22, 1997, and the VA Form 9 dated 
December 12, 1997.  Copies of these 
documents should accompany the request.   
The veteran should be asked to provide 
to the best of his ability any specific 
details to each of the claimed stressful 
events noted in these documents, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved in the events, including their 
first and last names, ranks, units of 
assignment or any other identifying 
detail.  

3.  If the veteran has provided any 
additional information as to alleged 
traumatic events during his service in 
Vietnam, or adds other alleged events 
described in sufficient detail to permit 
meaningful research to be performed, 
e.g., dates within a one to two-month 
window, the RO should make an effort to 
confirm any of the stressors supplied by 
the veteran through all appropriate 
channels, such as USASCRUR, 7798 Cissna 
Road, Springfield, Virginia 22150.  
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  To summarize USASCRUR should 
only be contacted as to alleged events if 
the veteran has provided additional 
adequate information by which a 
meaningful effort to confirm any of the 
alleged stressors may be confirmed.

 4.  The RO should readjudicate the 
issue of entitlement to service 
connection for PTSD.  If the benefit 
sought remains denied, a supplemental 
statement of the case should be issued, 
with opportunity to respond.  The case 
should then be returned to the Board, 
along with all evidence obtained 
pursuant to this remand.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



